—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered May 22, 1991, convicting defendant, after a jury trial, of criminal possession of stolen property in the third *409degree and unauthorized use of a vehicle in the third degree, and sentencing him, as a second felony offender, to a term of 2Vz to 5 years, and time served, respectively, unanimously affirmed.
After running a red light, defendant was apprehended in possession of a recently stolen automobile. Testimony by the owner concerning the car’s condition and mileage prior to the theft, by the police concerning its condition when recovered, and by an expert appraiser established beyond a reasonable doubt that its value was well in excess of $3000, the monetary threshold for criminal possession of stolen property in the third degree (see, People v Brown, 174 AD2d 448, affd 80 NY2d 361; People v Diaz, 184 AD2d 327, lv denied 80 NY2d 928). Since defendant never requested submission of criminal possession of stolen property in the fourth degree as a lesser included offense, the court’s failure to submit such offense, sua sponte, was not error (CPL 300.50 [2]). In any event, no reasonable view of the evidence supported submission of the lesser offense (see generally, People v Glover, 57 NY2d 61). Also unpreserved is defendant’s argument that he was deprived of a fair trial by the court’s failure to give an expert witness instruction, and we decline to review in the interest of justice. While the court erred in telling the jury, "it should be as easy for you to say the word 'guilty’ as is 'not guilty’ if you are basing it [reasonable doubt] on objective standards on the law as I have given it to you and the evidence or lack thereof’, defendant’s challenge to the first part of this instruction is unpreserved, and the remainder of the instruction, viewed against the court’s charge taken as a whole, did not convey an improper definition of reasonable doubt. Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.